366 F.3d 788
AMERICAN CONSUMER PUBLISHING ASSOCIATION, INC.; Dennis L. Simpson; I.C. Marketing, Inc.; Publishers Services Exchange, Inc., Plaintiffs — Appellants,v.Jan MARGOSIAN; Elizabeth Gordon; Geoff Darling, Defendants — Appellees.
No. 01-36114.
United States Court of Appeals, Ninth Circuit.
April 29, 2004.

Alan R. Herson, Esq., Jacksonville, OR, Morgain F. McGaughey, American Consumber Publishing Assoc., Medford, OR, for Plaintiffs-Appellants.
Brendan C. Dunn, Esq., Office of the Attorney General, Salem, OR, for Defendants-Appellees.
ORDER
SCHROEDER, Chief Judge.


1
Upon the vote of a majority of nonrecused regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to this court or any district court of the Ninth Circuit, except to the extent adopted by the en banc court.